DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

This action is in response to the amendment filed 3/5/2021 that was entered with the submission of the request for continued examination dated 3/5/2021.  Claims 1, 7, 14, 15 and 17-19 are currently amended.  Claims 4, 6, 8-10, 12-13 and 16 have been canceled.  Claim 20 is newly added.  Presently, claims 1-3, 5, 7, 11, 14, 15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Drawing Objection section on page 12 of the response filed 3/5/2021, with respect to the drawing objections of the Office action 
Applicant’s arguments, see the Abstract section on page 12 of the response filed 3/5/2021, with respect to the objection to the abstract of the Office action dated 6/18/2020 have been fully considered and are persuasive.  It is considered that the replacement abstract dated 3/5/2021 overcomes the objections to the abstract of the Office action dated 6/18/2020.  The objections to the abstract as noted in the Office action dated 6/18/2020 have been withdrawn. 
Applicant’s arguments, see the Specification Objection section on page 12 of the response filed 3/5/2021, with respect to the objection to the specification of the Office action dated 6/18/2020 have been fully considered and are persuasive.  It is considered that the amended to the specification dated 3/5/2021 overcomes the objections to the specification of the Office action dated 6/18/2020.  The objections to the specification as noted in the Office action dated 6/18/2020 have been withdrawn. 
Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 3/5/2021.  These drawings are acceptable.

Claim Objections
Claims 1-3, 5, 7, 11, 14 and 15 contain the following informalities:  
Claim 1 recites the limitation “the value body” in line 33.  It appears that this limitation should be “the valve body”.  
Claims 2, 3, 5, 7, 11, 14 and 15 depend from claim 1, either directly or indirectly, and, therefore, contain the limitation recited above with respect to claim 1.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (WO 2014148126 A1; U.S. Patent 9,670,825 is being used as the translation).
Regarding claim 20, the Murakami et al. reference discloses a flow rate control valve (CV) provided in a cooling circuit (see figure 1) of an engine (EG) comprising: a housing (11) including: a valve body containing portion (13) hollowly formed by a housing circumferential wall (considered the circumferential wall that surrounds the .

Allowable Subject Matter
Claims 1-3, 5, 7, 11, 14, 15 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or suggest a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the [valve] body and the main 
Regarding claim 17, the prior art of record does not disclose or suggest a cooling system having a flow rate control valve having a seal member provided between the main communication hole and the valve body and configured to seal between the valve body and the main communication hole, wherein the valve body establishes the communication between the first auxiliary communication hole and the first auxiliary opening portion regardless of a rotational position of the valve body, wherein the valve .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753